George, C. J.,
delivered the_opinion of the court.
This record presents the following state of facts: Certain citizens and tax-payers of Clay County presented their petition to the board of supervisors, asking for an additional allowance *254of six hundred and fifty dollars to the plaintiffs in error, over and above their contract price for building certain bridges. The ground upon which the allowance is asked is that the contractors are young and inexperienced, and incautiously became the lowest bidders for the work at a sum much less than its value. The board very properly refused the petition, as it was manifestly an application for a bounty out of the county treasury, which the board had no lawful authority to grant. Thereupon the contractors asked for an appeal to the Circuit Court; which appeal was granted; and, by the consent of the board and the appellants, a bill of exceptions was waived; and the further agreement was entered into that the petition should be tried in the Circuit Court de novo, and upon evidence to be introduced in that court by both parties. In the Circuit Court, the board moved, first, to affirm their judgment, which being overruled, they then moved to dismiss the appeal for want of jurisdiction ; which motion was sustained, and the appellants excepted, and sued out this writ of error.
The statute which authorizes appeals from boards of supervisors to the Circuit Court (Code 1771, § 1883) provides that any person aggrieved by any judgment or decision of the board may appeal to the next term of the Circuit Court, and may embody the facts and evidence in a bill of exceptions, which shall be signed by the president of the board; and it shall be the .duty of the board to grant the appeal when demanded; and .the clerk shall transmit the proceedings to the Circuit Court, . which shall hear and determine the same on the case presented by the bill of exceptions, as an appellate court, and shall affirm or reverse the judgment. It has been settled from an early day in this State that appeals are not a matter of right, and are allowable only in cases provided for by statute; and then only on the terms prescribed by the statute ; that these terms must be strictly complied with, and are conditions precedent to the jurisdiction of the appellate court. Parker v. Willis, 27 Miss. 766; Hardaway v. Biles, 1 S. & M. 657; Porter v. Grisham, 3 How. 75; Carmichael v. Trustees, 3 How. 84; Pickett v. Pickett, 1 How. 267.
It is true that in Yalobusha County v. Carbry, 3 S. & M. 529, 546, under a statute which allowed appeals by “ bills of *255exceptions or certiorari,” tbe High Court of Errors and Appeals sustained an appeal where a bill of exceptions was waived; but this was upon the express ground that when a cause was removed into the Circuit Court by certiorari a trial was had de novo, and the cause proceeded with as if it had been first instituted in that court. See pp. 548, 549. Although that rule is not recognized now in this court, yet it is seen that the High Court, in allowing the validity of the appeal in that case, was careful not to give it an effect which the court did not deem could be secured by another mode equally allowed by the statute. Under our present Code, as we have seen, the provision is express that the trial in the Circuit Court shall be before the judge, and upon the case made by the bill of exceptions, and that the only judgment which can be rendered is either of affirmance or reversal. It is not in the power of the board of supervisors to consent to any other mode of trial, or to give to the Circuit Court a jurisdiction to render a judgment not authorized by the statute.
But, even if this power existed, the Circuit Court rightly dismissed the appeal. The claim, on its face, was an application to the board of supervisors to make a donation to the contractors. The board had no power to appropriate the money of the county in that way; and,' if it had done so, each member voting for it would, under the statute, have been liable on his bond for the amount. Acts 1876, p. 46; Acts 1877, -p. 16. The Circuit Court was equally powerless to make such an appropriation, and its judgment ordering it, if the nature of the claim appeared by the record, would have been a nullit)*-. Certainly, no additional validity would have been given to it by submitting the claim to a jury. Fortunately, there is no provision in our iaws by which any court is authorized to determine that a donation shall be made out of the public treasury. Courts may enforce the legal or equitable rights of parties, but they are without jurisdiction to adjudicate and enforce claims which rest solely in motives of generosity. If the plaintiffs in error have any just legal claim against the county, it is not disclosed by this record, and they are therefore not concluded by the judgment here from prosecuting it in any court '..of competent jurisdiction. Judgment affirmed.